PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Drozdovskiy et al.
Application No. 16/795,598
Filed: 20 Feb 2020
For: METHOD AND SYSTEM FOR GATHERING AND DISTRIBUTION OF DATA FOR MOBILE AGENT GLOBAL POSITIONING IN MULTI-AGENT ENVIRONMENT
:
:
:	SUA SPONTE WITHDRAWAL
:	OF THE HOLDING OF
:	ABANDONMENT
:
:


This correspondence is a sua sponte withdrawal of the holding of abandonment in the above-identified application.

Per the January 25, 2022 Notice of Abandonment, this application was held abandoned due to applicant’s alleged failure to timely and properly reply to the restriction requirement, mailed August 19, 2021.  The August 19, 2021 restriction requirement set a two month period for response, with extensions of time available under 37 CFR 1.136(a). The January 25, 2022 Notice of Abandonment was mailed prematurely because on January 25, 2022, it was still possible for applicant to obtain an extension of time and file a proper reply.

Applicant filed a petition for a four month extension of time under 37 CFR 1.136(a) with required $1160 fee and an election on February 17, 2022, which was within the extendable period for response.

Accordingly, the holding of abandonment is sua sponte withdrawn, and the January 25, 2022 Notice of Abandonment is vacated. No petition fee has been or will be charged in connection with this matter.

The application is being referred to Technology Center G.A.U. 2674 for the examiner of record’s consideration of the election, filed February 17, 2022.

Telephone inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET